Citation Nr: 0623186	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-33 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
dislocation of the right shoulder, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury status post partial medial meniscectomy, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for lumbar 
paravertebral myositis spondylolisthesis L5-S1, discogenic 
disease L5-S1, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1977 
to December 1977 and in July and August 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2004 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2003 and February 2005 VA examination reports 
reveal that the veteran receives frequent medical treatment 
from private physicians for his right shoulder, right knee, 
and lumbar spine disabilities.  The veteran has reported that 
he has received medication, injections, and physical therapy.  
The veteran has reported treatment from L.J.F., M.D., and 
from Dr. P., an orthopedic surgeon.  While the veteran has 
submitted private medical opinions regarding his lumbar and 
cervical spine disabilities, it does not appear that an 
attempt has been made to obtain copies of the private medical 
records related to treatment of the veteran's right shoulder, 
right knee, and lumbar spine disabilities.  An attempt should 
be made to obtain these pertinent medical records.  See 
38 C.F.R. § 3.159(c)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice letter under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Send the veteran authorization forms 
and request that he sign and return them 
after filling out the names and addresses 
of all medical providers who have treated 
him for his right shoulder, right knee, 
and lumbar spine disabilities from August 
2002 to present.  In particular this 
should include authorizations to obtain 
records from Luis Jorge Floresvila, M.D., 
whose opinion on a prescription form was 
received in August 2003, and Dr. Ponce, 
the orthopedic surgeon mentioned in an 
August 2002 VA examination report.  The 
RO should include in the claims file 
documentation of all attempts to obtain 
private medical records on behalf of the 
veteran.

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


